Citation Nr: 1418823	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable disability rating for impotence.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been asssociated witht the claims file.

In December 2013, the Veteran submitted additional evidence in support of the Veteran's claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  However, this evidence was already of the part of the record.

At the December 2013 Board hearing, the Veteran expressed disagreement to the initial rating assigned for his service-connected atherosclerosis native artery, status post coronary artery bypass graft, previously claimed as irregular heart beat.  However, the rating decision that granted service connection for, and assigned an initial rating of 30 percent for, the Veteran's cardiac disability was issued in September 2011.  Although the filing of a notice of disagreement places a claim in appellate status, the one year period within which to initiate an appeal to the September 2011 rating decision had expired.  38 C.F.R. § 19.26 (2013).  To the extent that the Veteran raises an issue of entitlement to an increased rating for his atherosclerosis native artery, status post coronary artery bypass graft, currently evaluated as 30 percent disabling, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over it.  As such, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, entitlement to a compensable rating for impotence, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the entire rating period under appeal, the Veteran's diabetes mellitus required insulin, a restricted diet, and regulation of activities, but without evidence of ketoacidosis or hypeoglycemic reactions requiring hospitalizations or visits to a diabetes management provider two or more times a month.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but no higher, for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in October 2008 and November 2008 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA outpatient and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the Veteran's claim for diabetes mellitus, the RO provided the Veteran an appropriate VA examination in January 2009.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiner discussed the history of the Veteran's diabetes, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his diabetes.  As this examination included sufficient detail as to the current severity of his diabetes, the Board concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current state of the Veteran's diabetes, peripheral neuropathy, and impotence, as well as the Veteran's employability.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  "Staged" ratings may be assigned, if warranted by the evidence.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's diabetes mellitus is rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, for diabetes mellitus are insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating or higher under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each criteria listed in a rating must be met or more closely approximated in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.

In an October 2008 written statement, the Veteran's wife indicated that the Veteran used to enjoy outdoor activities but now he seldom did anything for long periods of time outside.   He had trouble walking and used two canes to get around.  He had no sensation in his feet and toes, with a pin test.  He cannot drive a lot, climb a ladder or stand for more than 15 to 20 minutes at a time.

The Veteran underwent a VA examination in January 2009.  The VA examiner indicated that that claims file was reviewed.  The Veteran reported current symptoms of bilateral lower extremity numbness and blurred vision that he attributed to his diabetes mellitus.  He denied episodes of diabetic ketoacidosis.  He reported one episode of hypoglycemic reaction per week but that he was never hospitalized for hypoglycemia.  He was currently on Metformin and Glyburide as well as diet modification for treatment of diabetes.  He reported a weight loss of approximately 11 pounds over the last 12 months.  He saw his diabetic care provider every three months.  

In regard to occupational functioning, he stated that he was currently retired.  He reported some restrictions in normal activities of daily living related to bilateral lower extremity numbness because increased activity worsened his symptoms.  He had curtailed any exertional activity as a consequence of the symptoms.  He described numbness involving both feet extending to his toes and difficulty navigating bumpy terrain.  He denied pain, weakness, fatigue, or functional loss.  He was currently taking Gabapentin, with some improvement in his symptoms.  The examiner noted that the symptoms reported by the Veteran impacted his normal activities of daily living in that he had severely restricted in his activity level because activity directly exacerbated the symptoms.  Physical examination of the lower extremities revealed diminished sensation over the plantar and dorsal aspects of the right foot and the entire left foot, diminished proprioception, normal reflexes, and normal pulses in both feet.  The diagnoses were diabetes mellitus, type 2, currently active with recent increase in dose of Metformin for control of diabetes; and bilateral lower extremity peripheral neuropathy.

A May 2009 VA diabetology note reflects that the Veteran was started on insulin per Dr. Christ's order.

In a September 2009 VA preventive health and patient education report, the Veteran complained of chronic pain on bilateral legs and feet related to peripheral neuropathy, relieved by Gabapentin.  In January 2010, he complained of constant dull aching pain in both feet, which was worse with walking.  He rated the pain as 8 on a scale of 1 to 10.

Private hospital records from Orange Park Medical Center, dated in February 2010, also reflect that the Veteran's home medications included neutral protamine Hagedorn (NPH) insulin.

In a May 2012 statement, the Veteran's primary care physician indicated that the Veteran was insulin-dependent and used both basal and prandial insulin to manage his blood sugar.  He had been counseled to adhere to appropriate diabetic diet.

At his December 2013 Board hearing, the Veteran testified that he was taking 154 units of insulin in 5 shots per day.  He reported that he was on a strict diet prescribed by his VA doctor and that he was restricted from exertional activities, such as walking too far or doing yard work.  He stated that he did not drive any longer and his wife had to dress him in the morning.  

Based on the foregoing evidence, the Board finds that a 40 percent rating is warranted for the Veteran's diabetes mellitus for the entire rating period under appeal. 

The medical evidence of record shows that the Veteran is on insulin and on a restricted diet.  Further, the January 2009 VA examination stated the Veteran's symptoms impacted his normal activities of daily living in that he was severely restricted in his activity level because activity directly exacerbated the symptoms.  Concerning this, the Veteran reported pain and numbness in his feet.  Further, at the December 2013 Board hearing, the Veteran reported that per his doctor he was restricted from any exertional activities, such as walking too far or doing yard work.  He stated that he quit his job as a forklift driver in a warehouse because he could not drive any more.  He could not stand or walk for any prolonged period of time, which prevented him from working in any job, even as a greeter at Walmart.  Thus, the Board resolves any reasonable doubt in the Veteran's favor, and finds that he avoids strenuous occupational and recreational activities to manage his diabetes and diabetic neuropathy.  See Camacho, 21 Vet. App. at 364; William v. Nicholson, 2007 WL 2850013, No. 05-2782 (Aug. 27, 2007) (a disability which warranted service connection as secondary to diabetes can require regulation of activities such that a 40 percent rating under Diagnostic Code 7913 would be warranted).
Therefore the criteria for a 40 percent rating, but no higher, are met for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913.  However, in the absence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, twice a month visits to a diabetic care provider, or noncompensable diabetic complications, the criteria for the next higher rating have not been met.

The record reflects that the Veteran has developed additional complications of diabetes, such as peripheral neuropathy, impotence, and cerebral vascular accident.  However, in this case, peripheral neuropathy of the upper and lower extremities, impotence, and cerebral vascular accident associated with diabetes mellitus are already rated separately.  Compensable ratings are assigned for the Veteran's peripheral neuropathy of the upper and lower extremities and cerebral vascular accident, and he is receiving special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114 (k), 38 C.F.R. § 3.350(a).  To include the neurologic and cardiac manifestations again as a direct manifestation of diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Finally, although the Veteran complains of blurred vision that he attributes to his diabetes, the medical evidence of record does not show a diagnosis of diabetic retinopathy. 

For the reasons explained above, the criteria for a 40 percent rating under Diagnostic Code 7913 have been demonstrated throughout the rating period considered in this appeal, the preponderance of the evidence is against a rating higher than 40 percent, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of each of the Veteran's service-connected diabetes mellitus.  See Thun, 22 Vet. App. at 115.  As discussed above, there is a higher rating available for diabetes mellitus under Diagnostic Code 7913 addressed in this decision.  However, the Veteran's disability is not productive of the manifestations that would warrant the higher rating.  The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  The Veteran's diabetes is evaluated under Diagnostic Code 7913, which contemplates the frequency and severity of treatment required for management of diabetes, as well as any other complications associated with this disability.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  His diabetes requires insulin, oral medication, a restricted diet, and restriction of activities but does not still suffer residuals that require hospitalizations or more frequent monitoring by a health care provider, which is required before receiving the next higher rating under Diagnostic Code 7913.  Service connection is currently effect for the Veteran's compensable complications of diabetes, such as peripheral neuropathy of the upper and lower extremities, impotence, and cerebral vascular accident.  He does not show other unusual symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability with the pertinent schedular criteria does not show that his diabetes presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board finds that the evidence is against the assignment of a rating greater than that assigned herein for the Veteran's diabetes mellitus at any time during the rating period under appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 519.


ORDER

Entitlement to a disability rating of 40 percent, but no higher, for diabetes mellitus is granted.


REMAND

During the December 2013 Board hearing, the Veteran and his wife testified that he underwent a sciatic nerve examination VA Medical Clinic in Orange Park, Jacksonville, and the physician told him that his condition had gotten worse.  However, most recent VA treatment records currently associated with the claims file are dated in May 2012 and do not include the report of this examination.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board is not able to proceed with the appeal without the benefit of having the entire record available for review.

Further, although the Veteran last underwent VA nerves examinations in May 2012 in conjunction with his claims for peripheral neuropathy, he claims that the pain in his legs had gotten worse and he experiences weakness and instability while walking, which now requires the use of a walker and crutches.  Thus, an additional VA examination is required to provide a current picture of the Veteran's service-connected peripheral neuropathy of the lower extremities.  38 C.F.R. §§ 3.326, 3.327 (2013); see Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In regard to the Veteran's impotence, he testified at the December 2013 Board hearing that he suffers from penis deformity.  The Veteran's impotence is currently rated as noncompensable under Diagnostic Code 7599-7522, and is thus rated by analogy under the criteria for deformity of the penis.  See 38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic Code 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  The record reflects that he was never provided a current VA examination in conjunction with his claim for impotence.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Therefore, a comprehensive VA examination should be provided to the Veteran in regard to his claim of increased rating for impotence.

Finally, given the disability rating newly assigned herein and multiple appealed claims for increased ratings that have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete copy of the sciatic nerve examination conducted at the Orange Park VA Outpatient Clinic in Jacksonville, Florida in November 2013 and associate with the Veteran's claims file.  

Also obtain any updated VA treatment records for the Veteran, dated from May 2012 to the present, from the VA Outpatient Clinic in Jacksonville, Florida, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's peripheral neuropathy of the right and left lower extremities.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's peripheral neuropathy.

The examiner must specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.

3.  Also schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's impotence.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's impotence.  All pertinent symptomatology and findings must be reported in detail.  In particular, the VA examiner must identify whether there is any deformity of the penis, loss of erectile power, removal of half or more of the penis glans, or atrophy or removal of the testis.

4.  After completing the above development, and any other development deemed necessary, readjudicate all pending increased rating claims on appeal taking into consideration any newly acquired evidence.  Thereafter, schedule the Veteran for an examination by a vocational specialist to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


